      Case 1:20-cv-03180-SCJ-RDC Document 1 Filed 07/31/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Michael Hines,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

Creditors Bureau Associates,
a domestic corporation,                      JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, MICHAEL HINES, BY AND

THROUGH COUNSEL, Matthew Landreau, and for his Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Doraville, DeKalb County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
   Case 1:20-cv-03180-SCJ-RDC Document 1 Filed 07/31/20 Page 2 of 5




                                  PARTIES

4. Plaintiff is a natural person residing in City of Doraville, DeKalb County,

   Georgia.

5. The Defendant to this lawsuit is Creditors Bureau Associates, which is a

   domestic corporation that conducts business in the State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Metro Atlanta Ambulance Service in the amount of $1,200.00

   (“the Alleged Debt”).

7. Plaintiff disputes the Alleged Debt.

8. On March 25, 2020, Plaintiff obtained his Equifax and Trans Union credit

   disclosures and noticed Defendant reporting the Alleged Debt.

9. On or about April 23, 2020, Plaintiff sent Defendant a letter disputing the

   Alleged Debt.

10.On June 26, 2020, Plaintiff obtained her Equifax credit disclosure, which

   showed Defendant last reported the tradelines reflected by the Alleged Debt

   to Equifax and Trans Union on June 23, 2020 and failed or refused to flag

   the tradelines as disputed, in violation of the FDCPA.

11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.
   Case 1:20-cv-03180-SCJ-RDC Document 1 Filed 07/31/20 Page 3 of 5




12.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

13.Defendant’s inaction to have its trade lines on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. His credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade lines.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

19.Defendant's foregoing acts in attempting to collect this Alleged Debt

   violated the following provisions of the FDCPA:
      Case 1:20-cv-03180-SCJ-RDC Document 1 Filed 07/31/20 Page 4 of 5




         a. 15 U.S.C. §1692e(8) by communicating to any person credit

             information, which is known to be false or should be known to be

             false, including failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF


   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages; and

   c. Statutory costs and attorneys’ fees.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: July 31, 2020
Case 1:20-cv-03180-SCJ-RDC Document 1 Filed 07/31/20 Page 5 of 5




                                  By: /s/ Matthew Landreau
                                  Matthew Landreau
                                  Bar Number 301329
                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840
                                  E-Mail: matt@crlam.com
                                  Attorneys for Plaintiff,
                                  Michael Hines
